Citation Nr: 1440383	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  11-24 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for diabetes mellitus type 2 (diabetes), to include as due to herbicide exposure.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for hypertension, to include as secondary to diabetes.

3.  Entitlement to service connection for diabetes, to include as due to herbicide exposure.

4.  Entitlement to service connection for hypertension, to include as secondary to diabetes.  

5.  Entitlement to service connection for bilateral hearing loss disability.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for neuropathy of the upper extremities, to include as secondary to diabetes.

8.  Entitlement to service connection for neuropathy of the lower extremities, to include as secondary to diabetes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to March 1963 and from February 1965 to November 1968.  He has additional service in the National Guard.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.

The issues of entitlement to service connection for hypertension and neuropathy of the upper and lower extremities are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  Entitlement to service connection for diabetes was denied in a June 2004 RO decision; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

2.  Evidence received after the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.

3.  Entitlement to service connection for hypertension, to include as secondary to diabetes, was denied in a June 2004 RO decision; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

4.  Evidence received after the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.

5.  The Veteran served on land in the Republic of Vietnam in February 1968.

6.  The Veteran has diabetes.

7.  No hearing loss disability has been present during the pendency of the claim.

8.  Tinnitus was not present until more than one year following the Veteran's discharge from service, and the disorder is not related to the Veteran's period of active service.

CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen the claim for service connection for diabetes.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  New and material evidence has been presented to reopen the claim for service connection for hypertension, to include as secondary to diabetes.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for diabetes have been met.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

4.  Bilateral hearing loss disability was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

4.  Tinnitus was not incurred in or aggravated by active service, and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As explained below, the Board has determined that new and material evidence has been presented to reopen the claims of entitlement to service connection for diabetes mellitus and hypertension and has also determined that service connection is warranted for diabetes.  Therefore, no further notice or development is required with respect to these matters.

With respect to the other claims, the record reflects that the Veteran was provided adequate notice in a letter sent in December 2009, prior to the initial adjudication of the claims in January 2011.

The duty to assist has also been met in this case.  In this regard, the Veteran's service treatment and personnel records and his VA medical records have been obtained.  He was provided with an appropriate VA examination and a medical opinion has been obtained concerning the etiology of the claimed hearing disorders.  The Board finds that the VA examination report is adequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims.  The Board is also unaware of any additional evidence that could be obtained to substantiate the claims.

Accordingly, the Board will address the merits of the claims.

Claims to Reopen

Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Diabetes Mellitus

The Veteran was denied entitlement to service connection for diabetes mellitus, claimed as due to herbicide exposure, in a June 2004 RO decision, in essence because the record did not show that the Veteran served in-country in Vietnam.  Therefore, the RO determined that he was not entitled to service connection for diabetes based on herbicide exposure.  Further, this decision essentially found no other basis for establishing service connection for this disability.  The Veteran was informed of the decision and his appellate rights, but he did not appeal the decision or submit any pertinent evidence within the appeal period.

In statements submitted after the expiration of the appeal period, the Veteran reported that during his service aboard the USS Lofberg, he traveled to the shore of Vietnam for one day in February or March of 1968 on a motor whaleboat as part of a shore party sent to pick up a pilot who had been shot down.  This evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it relates to an unestablished fact necessary to substantiate the claim, namely it provides more detailed information regarding the Veteran's claimed service in Vietnam.  Therefore, it is new and material, and reopening of the claim is in order.

Hypertension

In the June 2004 rating decision, the RO denied service connection for hypertension on a secondary basis because the Veteran had not been awarded service connection for diabetes.  The RO also determined that the evidence did not otherwise show hypertension was related to his military service.  The Veteran was notified of the decision and his appellate rights.  However, he did not appeal the decision or submit any pertinent evidence within the appeal period.

In this decision, the Board is granting service connection for diabetes.  Because the Veteran has alleged that his diagnosed hypertension is secondary to his diabetes, and because service connection for diabetes is granted herein, the Board finds that new and material evidence has been received with regards to this claim.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (noting that it is not required for new evidence to warrant a change in the outcome of a claim in order to constitute material evidence, but rather, materiality relates to the importance of review of a complete record).  Therefore, the Veteran's claim for service connection for hypertension, to include as secondary to diabetes, is reopened.

Claims for Service Connection

Legal Criteria

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a Veteran served for at least 90 days during a period of war and manifests organic disease of the nervous system or diabetes to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

If a Veteran was exposed to an herbicide agent during active service and manifests diabetes to a compensable degree any time after such service, the diabetes will be service connected even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Diabetes

The record indicates that the Veteran is diagnosed with diabetes and that it has been manifested to a compensable degree.  He contends that it is due to herbicide exposure.  As noted above, he has reported that he served in-country for one day in Vietnam in February or March of 1968 during his service aboard the USS Lofberg.  He claims that the ship anchored close to shore and that he was part of a shore party that traveled by motor whaleboat to the shore of Vietnam in order to pick up a pilot who had been shot down.  He asserts that the ship received some small arms fire during this incident.

The Veteran's DD 214 lists his occupational specialty as water transportation occupations.

Service personnel records reflect the Veteran's service aboard the USS Lofberg from October 1967 to November 1968.  However, these records do not document service on the landmass or the inland waters of Vietnam.  

Information received from the National Personnel Records Center in January 2004 indicates that the USS Lofberg was in the official waters of Vietnam from December 1, 1967, to January 15, 1968, and from February 5, 1968, to February 20, 1968.  The Veteran is presumed to have been aboard this vessel during these time periods, as there is no evidence indicating otherwise.    

The RO requested information from the Defense Personnel Records Information Retrieval System (DPRIS) in an attempt to verify the Veteran's claim of having participated in a shore party that visited Vietnam in 1968.  In a response received in October 2010, DPRIS indicated that the 1968 command history and February 1968 deck locks submitted by the USS Lofberg were reviewed and confirmed the presence of the ship in the waters of Vietnam, to include the receipt of counterbattery fire in February 1968.  These records did not reveal that personnel went ashore in Vietnam by whaleboat.  The response notes that according to the National Archives and Records Administration, command histories, deck logs, and muster rolls/personnel diaries permanently retained for naval ships active during Vietnam do not indicate the names of individuals who routinely went ashore that may have set foot in Vietnam.  The response further notes that the ship's deck logs may indicate aircrafts or boats that arrived/departed, but did not typically list the passengers by name (unless the individual was a very important person or high ranking officer) or list the destination of the aircrafts and vessels.  As such, the DPRIS response indicates that there would not necessarily be any official records regarding the type of inland visit as described by the Veteran.

In light of the above, the Board finds the evidence clearly documents that the Veteran's ship was located in the "blue waters" off Vietnam in February 1968.  Moreover, the Board finds credible the Veteran's statement that he participated in a shore party in February 1968 during which he set foot upon the shore of Vietnam.  Indeed, such action is consistent with the circumstances of his naval service and his occupational specialty in the field of water transportation occupations.  His statements in this regard have been credible and there is no evidence of record that affirmatively refutes his account.  Although there is no conclusive proof of in-country service in this case, in light of the location of the Veteran's ship during the identified time period, his naval occupational specialty, and resolving all doubt in favor of the Veteran, the Board finds the Veteran was on land in Vietnam in February 1968.  Therefore, his exposure to herbicides during service is presumed.  Furthermore, in the absence of any affirmative evidence to the contrary, the Board finds the Veteran's diabetes is the result of that herbicide exposure.  Accordingly, service connection is warranted.

Bilateral Hearing Loss Disability

The Veteran claims that he currently has bilateral hearing loss due to noise exposure during his active duty service.

Service treatment records from the Veteran's first period of active duty service are negative for reports of any hearing difficulties.  A September 1962 report of medical examination at enlistment shows that his ears were normal on a clinical examination.  On a March 1963 report of medical examination at separation, the Veteran denied having any ear, nose, or throat trouble or running ears.  The associated March 1963 separation report of medical examination shows that the clinical examination of the Veteran's ears was normal.

Prior to November 1967, service departments used standards set forth by the American Standards Association (ASA) to record pure tone sensitivity thresholds in audiometric measurement.  VA currently uses standards set by the Internal Standards Organization (ISO)-American National Standards Institute (ANSI).  For purposes of comparison between the service audiometric data and more recent VA audiometric data, the table below shows the ASA measurements recorded in service, with the comparable ISO-ANSI measurements in adjacent parentheses.  At the time of the Veteran's March 1963 separation examination, pure tone thresholds, in decibels, were noted as follows:




HERTZ


500
1000
2000
4000
RIGHT
10 (25)
0 (10)
-5 (5)
-10 (-5)
LEFT
10 (25)
5 (15)
-5 (5)
-5 (0)

A review of the Veteran's service treatment records from his second period of active duty service does not reveal any reported symptoms or diagnosis related to a hearing disability.  These records include a February 1965 enlistment report of medical examination showing that the clinical examination of the Veteran's ears was normal.  Audiometric testing was completed at that time, the results of which are presumed to have been reported in ASA standards.  Thus, the ASA standards have been converted to ISO-ANSI standards to facilitate data comparisons, and these figures are represented in the adjacent parentheses in the table that follows.  At the time of the Veteran's February 1965 enlistment physical examination, pure tone thresholds, in decibels, were noted as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
-5 (5)
-5 (5)
-5 (0)
LEFT
-5 (10)
-5 (5)
5 (15)
5 (15)
5 (10)

A November 1968 separation report of medical examination shows that the clinical evaluation of the Veteran's ears was normal at that time of his discharge.  The Veteran achieved 15/15 bilaterally on whispered voice and spoken voice tests.  Audiometric test results were not reported.

The Veteran underwent a VA audiological examination in March 2010 in connection with his claim.  He reported a history of naval noise exposure from big weapons without the benefit of hearing protection.  At the time of the examination, the Veteran stated that his "hearing seems to be okay."  On the audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
20
25
LEFT
15
15
15
20
30

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 96 percent in the left ear.  The examiner determined that the Veteran's hearing was within normal limits, bilaterally.

The Board finds that service connection for bilateral hearing loss is not warranted because the evidence fails to show the presence of hearing loss disability in either ear during the period of the claim.  See 38 C.F.R. § 3.385.  The Board notes that "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, there is no audiological evidence of the presence of hearing loss disability for VA purposes during the pendency of the claim. 

The Board does not question the Veteran's sincerity in his belief that service connection is warranted for hearing loss.  While he is certainly competent to relate events in service and after service, and to describe the extent of any current symptomatology, there is no evidence that he possesses the requisite expertise necessary to establish that he has sufficient hearing impairment to qualify as a disability for VA purposes.  

Accordingly, the Board must conclude that the preponderance of the evidence establishes that no hearing loss disability has been present during the period of this claim.  Therefore, service connection is not in order for this claimed disability.

In reaching this decision, the Board has considered the benefit-of-the-doubt rule, but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.

Tinnitus 

The Veteran claims that he currently has tinnitus due to in-service noise exposure.

Service personnel records dated from both periods of active duty service are negative for reported symptomatology or clinical findings related to a hearing disorder.  Of note, upon separation from his first period of service in March 1963, the Veteran denied having any ear, nose, or throat trouble or having running ears.  His ears were found to be normal on the associated March 1963 separation physical examination.  The physical examination of his ears completed in November 1968 performed in connection with his discharge from his second period of active duty service was normal.

During the March 2010 VA audiological examination, the Veteran described his tinnitus as "faint bells" and reported that his symptoms occurred intermittently.  He stated that this symptom began "a long time ago."  The examiner reviewed the Veteran's service treatment records, which were noted to be negative for complaints, diagnosis, or treatment of tinnitus.  Based on a review of the service treatment records, the personal interview of the Veteran, and the results of the audiometric testing, the examiner opined that the Veteran's tinnitus is less likely than not a result of service noise exposure.

Having carefully reviewed the evidence of record, the Board finds that the evidence weighs against the Veteran's claim for service connection for tinnitus.  While the medical evidence shows a current diagnosis of tinnitus, such medical evidence does not demonstrate that the claimed disorder is etiologically related to the Veteran's periods of active service.  In this regard, the Veteran's service treatment records are negative for a report of ringing in the ears or a diagnosis of tinnitus.  Indeed, the Veteran denied having any ear problems on the March 1963 separation report of medical history and the March 1963 and November 1968 separation physical examinations of his ears were normal.  

Moreover, no examiner has attributed his current tinnitus to his naval service, even with consideration of his claimed in-service noise exposure and onset of tinnitus.  The Board is not free to substitute its own judgment for that of an expert.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1995).  The only medical evidence of record assessing the relationship between the Veteran's current tinnitus and service is the March 2010 VA examiner's opinion.  Even considering the Veteran's report of in-service noise exposure and reported long history of tinnitus symptomatology, and based on a review of the claims file and clinical examination of the Veteran, the examiner provided an opinion against the claim for service connection.  The Board finds the VA medical opinion to be highly probative and compelling evidence against the Veteran's claim that his tinnitus disorder is related to his naval service.  The Veteran has not provided any competent medical evidence to rebut the opinion against his claim or otherwise diminish its probative weight. 

The Board has also considered the Veteran's own statements to the effect that he has tinnitus as a result of in-service noise exposure.  Although he reported that his tinnitus began "a long time ago," he has not claimed, nor does the evidence show that the disorder began during his naval service or soon after his separation from the navy.  Moreover, while the Veteran might sincerely believe that his post-service tinnitus is related to in-service noise exposure, as a lay person, he is not competent to provide an opinion linking the disorder to such exposure.  In any event, the medical opinion against the claim is clearly more probative than the Veteran's lay opinion supporting the claim.


For the foregoing reasons, the Board finds that the claim of entitlement to service connection for tinnitus must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

The Board having determined that new and material evidence has been presented, reopening of the claim for service connection for diabetes is granted.

The Board having determined that new and material evidence has been presented, reopening of the claim for service connection for hypertension, to include as secondary to diabetes, is granted.

Service connection for diabetes is granted.

Service connection for bilateral hearing loss disability is denied.

Service connection for tinnitus is denied.


REMAND

Unfortunately, additional development is needed prior to the adjudication of the Veteran's remaining claims.

The Veteran claims that his hypertension and neuropathy of the upper and lower extremities are due to his newly service-connected diabetes.  VA medical records show a hypertension diagnosis from at least 2001 and a notation of peripheral neuropathy of the hands in May 2008.  These records reference a referral for diabetic neuropathy of the lower extremities in October 2010, but do not clearly indicate whether this disorder has been diagnosed.  These records do not include a medical opinion as to the etiology of the claimed disorders.  

In this regard, the Veteran has not been afforded a VA examination to determine whether the claimed disorders are due to or aggravated by his service-connected diabetes.  Thus, the Board finds that a remand is warranted to afford the Veteran a VA examination and obtain medical etiological opinions regarding his hypertension and neuropathy of the upper and lower extremities.  See 38 U.S.C.A. § 5103A.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO/AMC must undertake appropriate development to obtain any outstanding treatment records pertinent to the claims being remanded.

2.  Then, the RO/AMC should arrange for the Veteran to be scheduled for a VA examination by a physician with sufficient expertise to determine the etiology of his hypertension.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner, and any indicated studies should be performed.  A notation to the effect that this record review took place should be included in the examination report.

Based on review of the pertinent medical history, examination of the Veteran, and with consideration of sound medical principles, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or more probable) that the Veteran's hypertension is etiologically related to his active service, to include his presumed exposure to Agent Orange during service, and if not, an opinion as to whether it is at least as likely as not that was disorder caused or permanently worsened by the Veteran's diabetes.

The examiner must explain the rationale for all opinions expressed.  If the examiner is unable to provide any required opinion, he or she should explain why.	

3.  The RO/AMC also should arrange for the Veteran to be scheduled for a VA examination by a physician with sufficient expertise to determine the etiology of any neuropathy of the upper and lower extremities present during the period of the claim.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner, and any indicated studies should be performed.  A notation to the effect that this record review took place should be included in the examination report.

Based on review of the pertinent medical history, examination of the Veteran, and with consideration of sound medical principles, the examiner should provide an opinion with respect to any neuropathy of the upper or lower extremities present during the period of the claim as to whether it is at least as likely as not (50 percent or more probable) that the neuropathy is etiologically related to the Veteran's active service, to include his presumed exposure to Agent Orange during service, and if not, an opinion as to whether it is at least as likely as not that was disorder caused or permanently worsened by the Veteran's diabetes.

The examiner must explain the rationale for all opinions expressed.  If the examiner is unable to provide any required opinion, he or she should explain why.	

4.  The RO/AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO/AMC should adjudicate the claims for service connection for hypertension, neuropathy of the upper extremities and neuropathy of the lower extremities.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO/AMC should furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


